Euvard was a third-party beneficiary of ChoiceCare/Humana's contract with Christ Hospital, and a direct party to his own contract with ChoiceCare/Humana. He sought only that coverage to which he was clearly entitled. Instead, the hospital asked him to sign an unlimited guarantee of expenses, which could result in bankruptcy for most normal people. When Euvard attempted to assert his contractual rights, he was refused the surgery that was surely covered by both contracts.
The language in the adhesion contract the hospital asked Euvard to sign was unlimited — he would be obligated to pay anything that ChoiceCare/Humana did not pay — in direct contravention of ChoiceCare/Humana's contract with Christ Hospital.
Seldom have I seen a more blatant breach of contract. If we are to refuse to decide the issue until it is "ripe," we might very well not have jurisdiction then, for the matter would be in the bankruptcy court. Daily, people are placed in this untenable position. We should put a stop to it now. *Page 578